UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-7426


JOHN ROOSEVELT BACCUS, a/k/a John Baccus,

                      Plaintiff – Appellant,

          v.

BILL BYARS, Director of South Carolina Department of
Corrections SCDC; NIKKI HALEY, Governor of South Carolina;
JEAN HOEFER TOAL, Chief Justice of South Carolina Supreme
Court; LEROY CARTLEDGE, Warden; LEWIS A SCOTT; FRANK
MURSIER; MAJOR STEVEN; JAMES PARKER, Capt; WARDEN YARBOUGH,
Asso; JOYCE YOUNG, Cpl; J. FRANKLIN, Mailroom; TERRY;
SERGEANT JONES, Classification; CAMBELL; SERGEANT MOSS,
Food Supervisor; MARCIA FULLER, RD; N BARBER; SEN CHAMPLIN;
NURSE ANDREWS; NURSE JAMES; J MCCREE, Physician; ELIZABETH
WALKER, Adm Specialist; COREENE, Correctional Officer C-O;
MS. LEWIS, Dental; MS HINES, Dental; LIEUTENANT WRIGHT;
SERGEANT WRIGHT; MS. BELL; LT. THOMPLINS; MS. LEE, CO; MR
BEGGS,

                      Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.   David C. Norton, District Judge.
(9:11-cv-01280-DCN)


Submitted:   January 31, 2012             Decided:   February 3, 2012


Before NIEMEYER, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.
John Roosevelt Baccus, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

           John    Roosevelt       Baccus    appeals     the       district     court’s

order denying relief on his 42 U.S.C. § 1983 (2006) complaint.

The   district    court   referred     this      case   to    a    magistrate    judge

pursuant to 28 U.S.C.A. § 636(b)(1)(B) (West 2006 & Supp. 2011).

The   magistrate    judge    recommended         that   relief       be    denied     and

advised Baccus that failure to file timely objections to this

recommendation could waive appellate review of a district court

order based upon the recommendation.

           The     timely    filing     of       specific         objections     to     a

magistrate     judge’s    recommendation          is    necessary         to   preserve

appellate review of the substance of that recommendation when

the    parties     have     been     warned       of    the        consequences        of

noncompliance.         Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985).                         Baccus

has   waived     appellate    review        by   failing       to    file      specific

objections     after    receiving     proper      notice.           Accordingly,      we

affirm the judgment of the district court.

           We deny Baccus’s motions for injunctive relief pending

appeal, emergency intervention, and for release.                          We dispense

with oral argument because the facts and legal contentions are




                                        3
adequately   presented   in   the   materials   before   the   court   and

argument would not aid the decisional process.



                                                                AFFIRMED




                                    4